COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 '
 COUNTY OF EL PASO,                                              No. 08-12-00005-CV
                                                 '
                              Appellant,                           Appeal from the
                                                 '
 v.                                                           County Court at Law No. 3
                                                 '
                                                               of El Paso County, Texas
                                                 '
 LETICIA NAPOLES,
                                                 '                 (TC# 2008-3811)
                              Appellee.

                                 MEMORANDUM OPINION

       This matter is before the Court on Appellee=s motion to dismiss for want of jurisdiction.

The motion will be granted for the reasons stated below.

                                     Procedural Background

       Appellee Leticia Napoles sued the County of El Paso alleging whistleblower and sex

discrimination and retaliation claims. The County filed a plea to the jurisdiction, which was

denied on September 4, 2009. In September 2011, the County filed a second plea to the

jurisdiction regarding the whistleblower claim, combined with a motion for summary judgment as

to all of the claims. After conducting a hearing, the trial court orally denied this motion on

January 6, 2012. The County filed a notice of appeal that day. The court signed a written order

on January 19, 2012.

       In this Court, the County filed a motion to stay the trial court proceedings and Napoles filed

a motion to dismiss. The County has not responded to the motion to dismiss.

                                            Discussion

       A governmental unit, such as the County, may bring an interlocutory appeal from an order
denying a plea to the jurisdiction. See TEX.CIV.PRAC.&REM.CODE ANN. '

51.014(a)(8)(West Supp. 2011). However, the County cannot appeal from the denial of a motion

to reconsider a plea to the jurisdiction. See CTL/Thompson Texas, LLC v. Morrison Homes, 337
S.W.3d 437, 443 (Tex.App.--Fort Worth 2011, pet. denied). Napoles argues that the County=s

second plea to the jurisdiction was, in effect, a motion for reconsideration. She relies principally

on Denton County v. Huther, 43 S.W.3d 665 (Tex.App.--Fort Worth 2001, no pet.).

       In Huther, the defendants filed a motion to reconsider and Arenewed plea to the

jurisdiction@ after their first plea was denied. See 43 S.W.3d at 666. The appellate court noted

that the first and second pleas raised the same grounds, but the second plea cited additional

authority. See id. at 667. The court held, AThe mere fact that the motion cites additional

authority in support of Appellants= plea to the jurisdiction that was not included in the plea to the

jurisdiction when it was first presented to the trial court, did not transform the motion into a

second, separate and distinct plea to the jurisdiction.@ Id. Therefore, the order denying the

second plea was not an appealable interlocutory order. Id.; accord City of Houston v. Estate of

Jones, 321 S.W.3d 668, 670-71 (Tex.App.--Houston [14th Dist.] 2010, pet. filed); Tex. Dep=t of

Criminal Justice v. Avellaneda, No. 11-05-00414-CV, 2006 WL 1172253, at *2

(Tex.App.--Eastland May 4, 2006, no pet.)(mem. op.).

       In this case, the first plea to the jurisdiction asserted that Napoles cannot satisfy three of the

elements of a whistleblower claim. The second plea attacks the same three elements, but cites

additional authority and evidence. Although the County did not respond to the motion to dismiss,

it asserts in its motion to stay that Napoles= January 18, 2011 deposition revealed a fundamental

failing as to one of the whistleblower elements. But the County also states that Napoles=


                                                   2
testimony in this regard is consistent with the facts stated in the grievance she filed with the civil

service commission. The grievance was available to the County when it filed its first plea to the

jurisdiction. In this situation, the additional evidence does not make the second plea substantively

different from the first one. See Moorhead v. East Chambers Indep. Sch. Dist., No.

01-03-01234-CV, 2004 WL 1470787, at *3-4 (Tex.App.--Houston [1st Dist.] July 1, 2004, pet.

denied)(mem. op.).

        Because the second plea to the jurisdiction raises the same grounds as the first plea, we

agree with Napoles that the order denying the second plea is not an appealable order.

        This appeal is dismissed for want of jurisdiction. The County=s motion to stay is denied as

moot.



February 8, 2012
                                               CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  3